*192MEMORANDUM BT THE COURT
It is perfectly clear from the record that the parties to the settlement contract did not intend to include within its terms the claim here sued on. To include it within the general release relied upon by the defendant involves giving effect to the settlement of an item which was never within the contemplation of the parties in making it, which was not under consideration by them when the settlement was made, and was mutually understood to be aside from the matters closed up by the settlement. If it was included by the terms of the settlement it is clearly a mutual mistake, and the settlement contract may be reformed. This, we think, is unnecessary. We need not cite authorities to sustain the fact that a receipt or release, however conclusive in terms, is subject to explanation as to the subject matter of the accord and satisfaction. The plaintiff’s claim for the *193difference between the issue and the market price of the wool had been filed and was pending when the agreement to cancel the contract was reached, and the parties to the agreement knew this to be the fact, and did not intend to preclude the settlement of the independent claim in the settlement contract. It was not a matter of disputation between them. Defendant concedes the justness of the claim, and we think judgment therefor is allowable. Judgment for the plaintiff in the sum of $10,601.68 will be awarded. It is so ordered.